DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 7/3/2019.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (US 2019/0323427) further in view of Schwarz (US 2017/0268423).

As to claim 1 Mackin discloses an architecture for powering systems on an aircraft comprising:
a gas turbine engine (108, 110) including a main compressor (figure 18), 
a combustor (432), and a turbine (436), said turbine powering said main compressor (514), and further powering a propulsor (404);
said turbine also being operably connected to drive a generator (406), said generator being connected to store generated power at a battery (214), said battery (214) being connected to provide power to a motor (406) to power said propulsor (404) such that said propulsor can be selectively driven by both said motor and said turbine (paragraph 0032); 
However Mackin discloses a system to send air to a bleed air system but a different system than that which is described by the applicant.  
Schwartz discloses the bleed air control system of the applicant including  (figure 2), and a tap (52) for selectively tapping compressed air from said main compressor (54) (paragraph 0035), and a control valve (58) for delivering at least one of said tapped compressed air (52) or a compressed alternative air (60) to bleed systems (64 and (78) on an associated aircraft; and
an electric bleed compressor (66) for selectively compressing the compressed alternative air, said electric bleed compressor (66) powered by said battery (paragraph 0035), and a control (48) for controlling said control valve (61) to selectively deliver at least one of said tapped compressed air (52) and said compressed alternative air (60) to said bleed systems (64, 78) (paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Bleed air control system of Schwarz in combination with the hybrid jet engine system of Mackin, because it would not destroy either invention and since both inventions are mutually exclusive it would be a matter of designers choice at to which of many known bleed air systems to connect to a turbine engine.



As to claim 2 Schwarz discloses the architecture as set forth in claim 1, wherein said battery (214) powering said electric bleed compressor (66) to deliver said compressed alternative air to said bleed systems at lower power operation of the associated aircraft. (Figure 4 #100).

As to claim 3 Schwarz discloses the architecture as set forth in claim 2, wherein said lower power operation includes at least one of cruise and idle conditions. 4, the architecture as set forth in claim 3, wherein said bleed air control system providing tapped compressed air to said bleed systems during higher power operation.  (if those 

As to claim 5 Schwarz discloses the architecture as set forth in claim 4, wherein said high power operation includes takeoff of the associated aircraft.  If the system is needed during takeoff the controller will observe it and operate the compressor (paragraph 0038).

As to claim 6 Schwarz discloses the architecture as set forth in claim 1, wherein said alternative air is ambient air. (The ambient air is pulled through the compressor).

As to claim 7 Schwarz discloses the architecture as set forth in claim 1, wherein said alternative air is also tapped compressed air from said main compressor (paragraph 0038).

As to claim 8 Schwarz discloses the architecture as set forth in claim 1, wherein said bleed systems include an environmental control system (90).

As to claim 9 Schwarz discloses the architecture as set forth in claim 8, wherein said bleed systems also include anti-icing systems (78).

As to claim 10 Schwarz discloses the architecture as set forth in claim 1, wherein said bleed air control system providing tapped compressed air (54) to said bleed systems during higher power operation.

As to claim 11 Schwarz discloses the architecture as set forth in claim 1, wherein an auxiliary power unit is provided on the associated aircraft, and the auxiliary power unit selectively powering said electric bleed compressor under certain conditions. (Paragraph 0035).
The motorized compressor 60 can be selectively driven by a motor 66, which can be an electric motor. The motor 66 may receive electrical power from the electric generators 46 based on rotation of the low spool 31, for example. Alternatively, the motor 66 can be powered by another electrical power source, such as a generator, battery, auxiliary power unit, or external/ground-based power.


As to claim 12 Schwarz discloses An aircraft comprising:
a fuselage, (102)
 said fuselage mounting at least one gas turbine engine(108, 110) 
including a main compressor, a combustor (432), and a turbine (436), said turbine powering said main compressor (514), and further powering a propulsor (404) 
said turbine also being operably connected to drive a generator (406), said generator being connected to store generated power at a battery (214), said battery (214) being connected to provide power to a motor (406) to power said propulsor (404) such that said propulsor can be selectively driven by both said motor and said turbine (paragraph 0032); 
However Mackin discloses an environmental control system for supplying air to a cockpit and a cabin in said fuselage, a bleed air control system and a tap for selectively tapping compressed (paragraph 0163). But is silent to the tap being in the main compressor.  
Schwarz disclose an environmental control system (figure 3 # 60) for supplying air to a cockpit and a cabin in said fuselage (5), a bleed air control system (figure 2) of the applicant including  (figure 2), and a tap (52) for selectively tapping compressed air from said main compressor (54) (paragraph 0035), and a control valve (58) for delivering at least one of said tapped compressed air (52) or a compressed alternative air (60) to said environmental control system (figure 3 # 60); and
an electric bleed compressor (66) for selectively compressing the compressed alternative air, said electric bleed compressor (66) powered by said battery (paragraph 0035), and a control (48) for controlling said control valve (61) to selectively deliver at least one of said tapped compressed air (52) and said compressed alternative air (60) to said bleed systems (64, 78) (paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the Bleed air control system of Schwarz in combination with the 

As to claim 13 Schwarz discloses the aircraft as set forth in claim 12, wherein said battery powering said electric bleed compressor to deliver said compressed alternative air to said bleed systems at lower power operation of the associated aircraft, and said bleed air control system providing tapped compressed air to said bleed systems during higher power operation.
The motorized compressor 60 can be selectively driven by a motor 66, which can be an electric motor. The motor 66 may receive electrical power from the electric generators 46 based on rotation of the low spool 31, for example. Alternatively, the motor 66 can be powered by another electrical power source, such as a generator, battery, auxiliary power unit, or external/ground-based power. (paragraph 0035)
The controller 48 may observe various aircraft operating conditions to determine when the motorized compressor 60 is needed and to adjust the output of the motorized compressor 60. By selecting a source of engine bleed air that is already pressurized greater than ambient while also having a temperature that is less than the auto-

As to claims 14 and 15 Schwarz discloses the aircraft as set forth in claim 13, wherein said lower power operation includes at least one of cruise and idle conditions or said high power operation includes takeoff of the associated aircraft. (The controller operates the compressor to fulfill the air needs of the system.  If the pressure is low or high it will response with additional air even during these specific conditions).

As to claim 18 Schwarz discloses the aircraft as set forth in claim 17, wherein said alternative air is ambient air. (the air is ambient or outside air from #54)

As to claim 17 Schwarz discloses the architecture as set forth in claim 12, wherein said alternative air is also tapped compressed air from said main compressor (54).

As to claim 18 Schwarz discloses the aircraft as set forth in claim 12, wherein air is also delivered through said control valve (61) to an anti-icing systems (78).

As to claim 19 Schwarz discloses the aircraft as set forth in claim 12, wherein said bleed air control system providing tapped compressed air (60) to said bleed systems during higher power operation.

As to claim 20 Schwartz discloses the aircraft as set forth in claim 11, wherein an auxiliary power unit is provided on the aircraft, and the auxiliary power unit selectively powering said electric bleed compressor under certain conditions (paragraph 0035).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to aircraft environmental controls is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747   


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747